UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-6910



RICKEY NELSON SPENCER,

                                              Plaintiff - Appellant,

          and


SHEENA SPENCER,

                                                           Plaintiff,

          versus


TERRY  ELMORE;   DAVID   PRIVETTE,  Sergeant;
LIEUTENANT MEYER; SERGEANT HAWKINS; RODERICK
M. WRIGHT, Attorney; W. ERWIN SPAINHOUR,
Judge; CHRISTOPHER M. COLLIER; JIM ELMORE;
IREDELL COUNTY; STATE OF NORTH CAROLINA,

                                           Defendants - Appellees.


Appeal from the United States District Court for the Western
District of North Carolina, at Statesville. Graham C. Mullen,
Senior District Judge. (5:07-cv-00055-MU)


Submitted:   October 31, 2007          Decided:     February 26, 2008


Before WILKINSON and NIEMEYER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Rickey Nelson Spencer, Appellant Pro Se.
Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

          Rickey Nelson Spencer appeals the district court’s order

dismissing his 42 U.S.C. § 1983 (2000) complaint under 28 U.S.C.

§ 1915(e)(2)(B)(ii) (2000).    We have reviewed the record and find

no reversible error. Accordingly, we affirm for the reasons stated

by the district court.     Spencer v. Elmore, No. 5:07-cv-00055-MU

(W.D.N.C. June 7, 2007).      We further deny Spencer’s motion for

discovery.    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                           AFFIRMED




                                - 3 -